DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Please note that MPEP § 804 states:
“A complete response to a nonstatutory double patenting (NSDP) rejection is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321  in the pending application(s) with a reply to the Office action (see MPEP § 1490 for a discussion of terminal disclaimers). Such a response is required even when the nonstatutory double patenting rejection is provisional.  As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated. Replies with an omission should be treated as provided in MPEP § 714.03. “
In accordance with MPEP § 804 and §714.03 the examiner will hold any response/amendments to this office action as NON-COMPLIANT without any additional extensions of time that do not contain:
an approved terminal disclaimer, or
a complete and concise explanation of how the inventions are patentably distinct from one another.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 9,626,108. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons:

Consider Claim 1, 
A method comprising: 
receiving a memory allocation request at a client device for primary memory from a component of the client device (‘217:Claim 10, receiving a request at the client to allocate the slab.); 
selecting, at the client device and in response to the memory allocation request, a subset of a region of memory in a memory appliance to be a portion of memory allocated at the client device (‘217:Claim 10, selecting a subset of the previously allocated region of the external primary memory previously allocated.), 
wherein the client device and the memory appliance are in communication over a network (‘217:Claim 10, external memory is accessible over an interconnect with client-side memory access; Claim 13, client-side memory access is RDMA.), and 
wherein the region of memory of the memory appliance is memory allocated for the client device before the memory allocation request is received (‘217:Claim 10, selecting … a subset of the previously allocated region of memory.); 
mapping, at the client device, at least the portion of memory to an address space (‘217:Claim 10, map, at the apparatus, the slab of the external primary memory into a virtual address space.); and 
accessing, by a hardware-accessible interface of the client device, data in the portion of memory via a client-side memory access, wherein a communication interface of the memory appliance is configured to access the subset of the region of memory of the memory appliance as part of the client-side memory access (‘217:Claim 10, slab accessible over the communication interface with client-side memory access.).

Consider Claim 2,
The method of claim 1, wherein the hardware-accessible interface includes: a processor, a GPU, an MMU, an IOMMU, a communication interface, an FPGA, an ASIC, a chipset, a hardware logic, and/or a memory access transaction translation logic (`217:Claim 10, interface includes a communication interface.).

Consider Claim 3,
The method of claim 1, wherein the hardware-accessible interface is accessed by a hardware application component (‘217:Claim 10, a communication interface is necessarily accessed by hardware (e.g., a hardware application component.).

Consider Claim 4,
The method of claim 1, wherein the hardware-accessible interface includes a memory and wherein the memory of the hardware-accessible interface is a cache for holding portions of the data. (`271:Claim 11, configured to cache portions of data in the local memory (i.e., local memory is part of a hardware-accessible interface.).)

Consider Claim 5,
The method of claim 1, wherein the hardware-accessible interface holds portions of the data in a portion of a memory of the client device (`271:Claim 11, configured to cache portions of data in the local memory (i.e., local memory is part of a hardware-accessible interface.).).

Consider Claim 6, 
The method of claim 1, wherein the hardware-accessible interface responds to and/or translates an attempt to access an address indicative of a location of the data (‘271:Claim 10, communication interface (e.g. a hardware-accessible interface) responds to client-side memory access (i.e., an attempt to access an address indicative of a location of the data).).

Consider Claim 7,
The method of claim 6, wherein the hardware-accessible interface performs the client-side memory access in response to the attempt (‘271:Claim 1, communication interface (e.g. a hardware-accessible interface) responds to client-side memory access (i.e., an attempt to access an address indicative of a location of the data).).
.
Consider Claim 11,
The client device of claim 9, wherein the hardware-accessible interface is configured to participate in a cache coherency protocol with the hardware component (`271:Claim 11, configured to cache portions of data in the local memory. Further, any cache is considered to be “configured to participate in a cache coherency protocol.”).

Consider Claim 13,
The client device of claim 9, wherein the hardware-accessible interface is configured to handle cache fill requests by a read of data from a memory and/or a cache included in the hardware component (‘271:Claim 11, cache, in local memory, portions of data stored in the slab of the external memory.   This is considered to teach that the hardware-accessible interface is “configured to” handle cache fill requests by a read of data from a memory.).

Consider Claim 14,
The client device of claim 8, wherein the hardware-accessible interface is configured to handle a cache fill request by performance of the client-side memory access to read the data from the subset of the region of memory of the memory appliance, and/or wherein the hardware-accessible interface is configured to handle a cache flush request by performance of the client-side memory access to write the data to the subset of the region of memory of the memory appliance (‘271:Claim 10 describes that client-side memory accesses are used to access the external memory; Claim 11 describes that the cached data is the data accessed in memory access operations performed on the slab of the external memory.).

Consider Claim 15,
The client device of claim 8, wherein the hardware-accessible interface is configured to handle cache invalidate requests by an update to a memory and/or a cache of the hardware-accessible interface to indicate non-presence of data indicated by the cache invalidate requests (‘271:Claim 11, a cache is claimed, but a mechanism to handle cache invalidate requests is not.  However, the examiner takes official notice of the fact that indicating invalid data is notoriously well-known and common in the art.  It would have been obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to include invalidation mechanisms because it is an effective safeguard against accessing stale data.).

Consider Claim 17,
The system of claim 16, wherein the hardware-accessible interface interfaces with a CPU interconnect (‘271:Claims 15-23, describes plural interfaces which carry data and, therefore, necessarily interface with a CPU interconnect in some way.).

Consider Claim 18,
The system of claim 16, further comprising a network including multiple communication paths between the client device and the memory appliance, wherein first communication interface of the client device includes a first plurality of communication interfaces, wherein the second communication interface of the memory appliance includes a second plurality of multiple communication interfaces (‘271, Claim 10 describes communicating over an interconnect, but is silent with respect to the number and types of connections/interfaces.  However, the examiner takes official notice of the fact that having more interfaces and pathways is a notoriously well-known method for improving bandwidth and/or reducing latency.  Thus, it would have been obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to use more things (e.g., pathways and interfaces) because it improves bandwidth and is usually one of the first solutions to be contemplated when faced with throughput constraints.).


Consider Claim 19,
The system of claim 16, further comprising a network over which the client device and the memory appliance are configured to communicate, wherein the network is a circuit switched network or a packet switched network (‘271:Claim 10, describes communicating over an interconnect; Claim 12 describes RDMA. Any network may be viewed as one of a circuit switched network or a packet switched network.).

Consider Claim 20,
The system of claim 16, wherein the client-side memory access is a Remote Direct Memory Access operation (‘271:Claim 12, RDMA).

Claims 8-10, 12, and 16 are substantially similar in scope and are rejected for the same reasons provided for the claims above.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,921,771. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons:

Consider Claim 1, 
A method comprising: 
receiving a memory allocation request at a client device for primary memory from a component of the client device (‘771:Claim 1, second memory allocation request from the application.); 
selecting, at the client device and in response to the memory allocation request, a subset of a region of memory in a memory appliance to be a portion of memory allocated at the client device (‘771:Claim 1, select a subset of the (previously allocated) region of the external primary memory.), 
wherein the client device and the memory appliance are in communication over a network (‘771:Claim 1, client-side memory access to the appliance over an interconnect (i.e., network).), and 
wherein the region of memory of the memory appliance is memory allocated for the client device before the memory allocation request is received (‘771:Claim 1, selecting … a subset of the region of memory (allocated previously via a first request).); 
mapping, at the client device, at least the portion of memory to an address space (‘771:Claim 1, map, at the apparatus, the slab of the external primary memory into a virtual address space.); and 
accessing, by a hardware-accessible interface of the client device, data in the portion of memory via a client-side memory access, wherein a communication interface of the memory appliance is configured to access the subset of the region of memory of the memory appliance as part of the client-side memory access (‘771:Claim 1, slab (subset of the region of memory) accessible over the communication interface with client-side memory access.).

Consider Claim 2,
The method of claim 1, wherein the hardware-accessible interface includes: a processor, a GPU, an MMU, an IOMMU, a communication interface, an FPGA, an ASIC, a chipset, a hardware logic, and/or a memory access transaction translation logic (`771:Claim 1, discloses a processor, hardware logic and translation logic (i.e., mapping logic).).

Consider Claim 3,
The method of claim 1, wherein the hardware-accessible interface is accessed by a hardware application component (‘771:Claim 1, translation logic is necessarily accessed by hardware (e.g., a hardware application component.).

Consider Claim 4,
The method of claim 1, wherein the hardware-accessible interface includes a memory and wherein the memory of the hardware-accessible interface is a cache for holding portions of the data. (`771:Claim 1, cache data in a local primary memory (i.e., local memory is part of a hardware-accessible interface.).)

Consider Claim 5,
The method of claim 1, wherein the hardware-accessible interface holds portions of the data in a portion of a memory of the client device (`771:Claim 1, cache data in a local primary memory (i.e., local memory is part of a client device).).

Consider Claim 6, 
The method of claim 1, wherein the hardware-accessible interface responds to and/or translates an attempt to access an address indicative of a location of the data (‘771:Claim 1, discloses mapping logic.  Mapping logic is used to respond to and/or translate attempts to access an address indicative of a location of the data.).

Consider Claim 7,
The method of claim 6, wherein the hardware-accessible interface performs the client-side memory access in response to the attempt (‘771:Claim 9, client-side memory access includes RDMA.  RDMA technology is used to perform data transfers over an interconnect (in response to a memory access attempt).).
.
Consider Claim 11,
The client device of claim 9, wherein the hardware-accessible interface is configured to participate in a cache coherency protocol with the hardware component (`771:Claim 2, discloses caching. Further, any cache is considered to be “configured to participate in a cache coherency protocol.”).

Consider Claim 13,
The client device of claim 9, wherein the hardware-accessible interface is configured to handle cache fill requests by a read of data from a memory and/or a cache included in the hardware component (‘771:Claim 5, describes faulting-in data to a lower memory tier.   This is considered to teach that the hardware-accessible interface is “configured to” handle cache fill requests by a read of data from a memory.).

Consider Claim 14,
The client device of claim 8, wherein the hardware-accessible interface is configured to handle a cache fill request by performance of the client-side memory access to read the data from the subset of the region of memory of the memory appliance, and/or wherein the hardware-accessible interface is configured to handle a cache flush request by performance of the client-side memory access to write the data to the subset of the region of memory of the memory appliance (‘771:Claim 6, describes reading in data to a local memory from the region in the external apparatus.   This is considered to teach that the hardware-accessible interface is “configured to” handle cache fill requests by a read of data from a memory.).

Consider Claim 15,
The client device of claim 8, wherein the hardware-accessible interface is configured to handle cache invalidate requests by an update to a memory and/or a cache of the hardware-accessible interface to indicate non-presence of data indicated by the cache invalidate requests (‘771:Claims 2-6, caching is claimed, but a mechanism to handle cache invalidate requests is not.  However, the examiner takes official notice of the fact that indicating invalid data is notoriously well-known and common in the art.  It would have been obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to include invalidation mechanisms because it is an effective safeguard against accessing stale data.).

Consider Claim 17,
The system of claim 16, wherein the hardware-accessible interface interfaces with a CPU interconnect (‘771:Claims 1-6, describes processor accessibility to various elements, this accessibility is facilitated by interconnected circuits which may be reasonably considered a CPU interconnect.).

Consider Claim 18,
The system of claim 16, further comprising a network including multiple communication paths between the client device and the memory appliance, wherein first communication interface of the client device includes a first plurality of communication interfaces, wherein the second communication interface of the memory appliance includes a second plurality of multiple communication interfaces (‘771, Claim 1 describes communicating over an interconnect, but is silent with respect to the number and types of connections/interfaces.  However, the examiner takes official notice of the fact that having more interfaces and pathways is a notoriously well-known method for improving bandwidth and/or reducing latency.  Thus, it would have been obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to use more things (e.g., pathways and interfaces) because it improves bandwidth and is usually one of the first solutions to be contemplated when faced with throughput constraints.).

Consider Claim 19,
The system of claim 16, further comprising a network over which the client device and the memory appliance are configured to communicate, wherein the network is a circuit switched network or a packet switched network (‘771:Claim 1, describes communicating over an interconnect; Claim 9 describes RDMA. Any network may be viewed as one of a circuit switched network or a packet switched network.).

Consider Claim 20,
The system of claim 16, wherein the client-side memory access is a Remote Direct Memory Access operation (‘771:Claim 9, RDMA).

Claims 8-10, 12, and 16 are substantially similar in scope and are rejected for the same reasons provided for the claims above.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10,346,042. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons:

Consider Claim 1, 
A method comprising: 
receiving a memory allocation request at a client device for primary memory from a component of the client device (‘042:Claim 1, receiving a request at the client to allocate a portion of external memory); 
selecting, at the client device and in response to the memory allocation request, a subset of a region of memory in a memory appliance to be a portion of memory allocated at the client device (‘042:Claim 1, select a subset of the region of memory allocated prior to receipt of the instant request.), 
wherein the client device and the memory appliance are in communication over a network (‘042:Claim 2, transmit requests over a network (i.e., device and appliance are connected via a network), and 
wherein the region of memory of the memory appliance is memory allocated for the client device before the memory allocation request is received (‘042:Claim 1, select a subset of the region of memory allocated prior to receipt of the instant request.); 
mapping, at the client device, at least the portion of memory to an address space (‘042:Claim 1, map, at the apparatus, the portion of the external primary memory to a virtual address space.); and 
accessing, by a hardware-accessible interface of the client device, data in the portion of memory via a client-side memory access, wherein a communication interface of the memory appliance is configured to access the subset of the region of memory of the memory appliance as part of the client-side memory access (‘042:Claim 1, data in the portion is accessible over the communication interface with client-side memory access.).

Consider Claim 2,
The method of claim 1, wherein the hardware-accessible interface includes: a processor, a GPU, an MMU, an IOMMU, a communication interface, an FPGA, an ASIC, a chipset, a hardware logic, and/or a memory access transaction translation logic (`042:Claim 1, interface includes a communication interface.).

Consider Claim 3,
The method of claim 1, wherein the hardware-accessible interface is accessed by a hardware application component (‘042:Claim 1, a communication interface is necessarily accessed by hardware (e.g., a hardware application component.).

Consider Claim 6, 
The method of claim 1, wherein the hardware-accessible interface responds to and/or translates an attempt to access an address indicative of a location of the data (‘042:Claim 1, communication interface (e.g. a hardware-accessible interface) responds to client-side memory access (i.e., an attempt to access an address indicative of a location of the data).).

Consider Claim 7,
The method of claim 6, wherein the hardware-accessible interface performs the client-side memory access in response to the attempt (‘042:Claim 1, communication interface (e.g. a hardware-accessible interface) responds to client-side memory access (i.e., an attempt to access an address indicative of a location of the data).).

Consider Claim 17,
The system of claim 16, wherein the hardware-accessible interface interfaces with a CPU interconnect (‘042:Claim 1, describes processor accessibility to various elements including a communication interface, this accessibility is facilitated by interconnected circuits which may be reasonably considered a CPU interconnect.).

Consider Claim 18,
The system of claim 16, further comprising a network including multiple communication paths between the client device and the memory appliance, wherein first communication interface of the client device includes a first plurality of communication interfaces, wherein the second communication interface of the memory appliance includes a second plurality of multiple communication interfaces (‘042, Claim 1 describes communicating over an interconnect and Claim 2 describes communicating over a network, but is silent with respect to the number and types of connections/interfaces.  However, the examiner takes official notice of the fact that having more interfaces and pathways is a notoriously well-known method for improving bandwidth and/or reducing latency.  Thus, it would have been obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to use more things (e.g., pathways and interfaces) because it improves bandwidth and is usually one of the first solutions to be contemplated when faced with throughput constraints.).

Consider Claim 19,
The system of claim 16, further comprising a network over which the client device and the memory appliance are configured to communicate, wherein the network is a circuit switched network or a packet switched network (‘042:Claim 2, describes communicating over an interconnect. Any network may be viewed as one of a circuit switched network or a packet switched network.).

Claims 8-10, 12, and 16 are substantially similar in scope and are rejected for the same reasons provided for the claims above.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,915,245. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons:

Consider Claim 1, 
A method comprising: 
receiving a memory allocation request at a client device for primary memory from a component of the client device (‘245:Claim 1, receiving a request at the client to allocate a portion of external memory); 
selecting, at the client device and in response to the memory allocation request, a subset of a region of memory in a memory appliance to be a portion of memory allocated at the client device (‘245:Claim 1, select a subset of the region of memory allocated prior to receipt of the instant request.), 
wherein the client device and the memory appliance are in communication over a network (‘245:Claim , memory appliance and client device are connected via a network.), and 
wherein the region of memory of the memory appliance is memory allocated for the client device before the memory allocation request is received (‘245:Claim 1, select a subset of the region of memory allocated prior to receipt of the instant request.); 
mapping, at the client device, at least the portion of memory to an address space (‘245:Claim 1, map, at the apparatus, the portion of the external primary memory to a virtual address space.); and 
accessing, by a hardware-accessible interface of the client device, data in the portion of memory via a client-side memory access, wherein a communication interface of the memory appliance is configured to access the subset of the region of memory of the memory appliance as part of the client-side memory access (‘245:Claim 1, data in the portion is accessible over the communication interface with client-side memory access.).

Consider Claim 2,
The method of claim 1, wherein the hardware-accessible interface includes: a processor, a GPU, an MMU, an IOMMU, a communication interface, an FPGA, an ASIC, a chipset, a hardware logic, and/or a memory access transaction translation logic (`245:Claim 1, interface includes a communication interface.).

Consider Claim 3,
The method of claim 1, wherein the hardware-accessible interface is accessed by a hardware application component (‘245:Claim 1, a communication interface is necessarily accessed by hardware (e.g., a hardware application component.).

Consider Claim 6, 
The method of claim 1, wherein the hardware-accessible interface responds to and/or translates an attempt to access an address indicative of a location of the data (‘245:Claim 1, communication interface (e.g. a hardware-accessible interface) responds to client-side memory access (i.e., an attempt to access an address indicative of a location of the data).).

Consider Claim 7,
The method of claim 6, wherein the hardware-accessible interface performs the client-side memory access in response to the attempt (‘245:Claim 1, communication interface (e.g. a hardware-accessible interface) responds to client-side memory access (i.e., an attempt to access an address indicative of a location of the data).).

Consider Claim 17,
The system of claim 16, wherein the hardware-accessible interface interfaces with a CPU interconnect (‘245:Claim 1, describes processor accessibility to various elements including a communication interface, this accessibility is facilitated by interconnected circuits which may be reasonably considered a CPU interconnect.).

Consider Claim 18,
The system of claim 16, further comprising a network including multiple communication paths between the client device and the memory appliance, wherein first communication interface of the client device includes a first plurality of communication interfaces, wherein the second communication interface of the memory appliance includes a second plurality of multiple communication interfaces (‘042, Claim 1 describes communicating over a network, but is silent with respect to the number and types of connections/interfaces.  However, the examiner takes official notice of the fact that having more interfaces and pathways is a notoriously well-known method for improving bandwidth and/or reducing latency.  Thus, it would have been obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to use more things (e.g., pathways and interfaces) because it improves bandwidth and is usually the one of the first solutions to be contemplated when faced with throughput constraints.).

Consider Claim 19,
The system of claim 16, further comprising a network over which the client device and the memory appliance are configured to communicate, wherein the network is a circuit switched network or a packet switched network (‘245:Claim 2, describes communicating over an interconnect. Any network may be viewed as one of a circuit switched network or a packet switched network.).

Consider Claim 20,
The system of claim 16, wherein the client-side memory access is a Remote Direct Memory Access operation (‘245:Claim 1 describes accessing external memory via a client-side memory access, but the claims as a whole fail to expressly describe RDMA.  The examiner takes official notice of the fact that RDMA is a specific implementation of client-directed access to an external memory.  Thus, it would have been obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to use RDMA for the client-side memory access because it is a well-known and ubiquitous mechanism for accessing an external/remote memory and provides the clear benefit of broad industry acceptance and support leading to decreased implementation costs.).

Claims 8-10, 12, and 16 are substantially similar in scope and are rejected for the same reasons provided for the claims above.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,360,679. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons:

Consider Claim 1, 
A method comprising: 
receiving a memory allocation request at a client device for primary memory from a component of the client device (‘679:Claim 1, receiving a request at the client to allocate a portion of external memory); 
selecting, at the client device and in response to the memory allocation request, a subset of a region of memory in a memory appliance to be a portion of memory allocated at the client device (‘679:Claim 1, select a subset of the region of memory allocated prior to receipt of the instant request.), 
wherein the client device and the memory appliance are in communication over a network (‘679:Claim 8, transmit requests over a network (i.e., device and appliance are connected via a network), and 
wherein the region of memory of the memory appliance is memory allocated for the client device before the memory allocation request is received (‘679:Claim 1, select a subset of the region of memory allocated prior to receipt of the instant request.); 
mapping, at the client device, at least the portion of memory to an address space (‘679:Claim 1, map, at the apparatus, the portion of the external primary memory to a virtual address space.); and 
accessing, by a hardware-accessible interface of the client device, data in the portion of memory via a client-side memory access, wherein a communication interface of the memory appliance is configured to access the subset of the region of memory of the memory appliance as part of the client-side memory access (‘679:Claim 1, data in the portion is accessible over the communication interface with client-side memory access.).

Consider Claim 2,
The method of claim 1, wherein the hardware-accessible interface includes: a processor, a GPU, an MMU, an IOMMU, a communication interface, an FPGA, an ASIC, a chipset, a hardware logic, and/or a memory access transaction translation logic (`679:Claim 1, interface includes a communication interface.).

Consider Claim 3,
The method of claim 1, wherein the hardware-accessible interface is accessed by a hardware application component (‘679:Claim 1, a communication interface is necessarily accessed by hardware (e.g., a hardware application component.).

Consider Claim 6, 
The method of claim 1, wherein the hardware-accessible interface responds to and/or translates an attempt to access an address indicative of a location of the data (‘679:Claim 1, communication interface (e.g. a hardware-accessible interface) responds to client-side memory access (i.e., an attempt to access an address indicative of a location of the data).).

Consider Claim 7,
The method of claim 6, wherein the hardware-accessible interface performs the client-side memory access in response to the attempt (‘679:Claim 1, communication interface (e.g. a hardware-accessible interface) responds to client-side memory access (i.e., an attempt to access an address indicative of a location of the data).).

Consider Claim 17,
The system of claim 16, wherein the hardware-accessible interface interfaces with a CPU interconnect (‘679:Claim 1, describes processor accessibility to various elements including a communication interface, this accessibility is facilitated by interconnected circuits which may be reasonably considered a CPU interconnect.).

Consider Claim 18,
The system of claim 16, further comprising a network including multiple communication paths between the client device and the memory appliance, wherein first communication interface of the client device includes a first plurality of communication interfaces, wherein the second communication interface of the memory appliance includes a second plurality of multiple communication interfaces (‘679, Claim 1 describes communicating over an interconnect and Claim 2 describes communicating over a network, but is silent with respect to the number and types of connections/interfaces.  However, the examiner takes official notice of the fact that having more interfaces and pathways is a notoriously well-known method for improving bandwidth and/or reducing latency.  Thus, it would have been obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to use more things (e.g., pathways and interfaces) because it improves bandwidth and is usually one of the first solutions to be contemplated when faced with throughput constraints.).

Consider Claim 19,
The system of claim 16, further comprising a network over which the client device and the memory appliance are configured to communicate, wherein the network is a circuit switched network or a packet switched network (‘679:Claim 8, describes communicating over an network. Any network may be viewed as one of a circuit switched network or a packet switched network.).

Consider Claim 20,
The system of claim 16, wherein the client-side memory access is a Remote Direct Memory Access operation (‘679:Claim 1 describes accessing external memory via a client-side memory access, but the claims as a whole fail to expressly describe RDMA.  The examiner takes official notice of the fact that RDMA is a specific implementation of client-directed access to an external memory.  Thus, it would have been obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to use RDMA for the client-side memory access because it is a well-known and ubiquitous mechanism for accessing an external/remote memory and provides the clear benefit of broad industry acceptance and support leading to decreased implementation costs.).






Conclusion







Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gary W Cygiel whose telephone number is (571)270-1170. The examiner can normally be reached Monday - Thursday 11am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P Savla can be reached on (571) 272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gary W. Cygiel/Primary Examiner, Art Unit 2137